Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Glenn S. Goord, dated March 23, 2000, which confirmed so much of a determination of a Hearing Officer dated January 27, 2000, made after a Tier III disciplinary hearing, as found the petitioner guilty of refusing a direct order and participating in a demonstration, and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contentions, the hearing testimony, the inmate misbehavior report, and his voluntary plea of guilty to the charge of failing to obey a direct order, constitute substantial evidence that he was guilty of the charges against him (see, Matter of Bryant v Coughlin, 77 NY2d 642; People ex rel. Vega v Smith, 66 NY2d 130; Matter of Riley v Goord, 278 AD2d 327). The petitioner was allowed to present all the evidence and testimony that he requested during the hearing. Accordingly, the Hearing Officer, as the trier of fact, resolved the issues of credibility, and we find no reason to disturb the determination (see, Matter of Riley v Goord, supra; Matter of James v Strack, 214 AD2d 674).
The petitioner’s remaining contentions are without merit. Altman, J. P., H. Miller, Smith and Cozier, JJ., concur.